Citation Nr: 1106926	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1976 to March 1980.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating decision 
of the Salt Lake City, Utah Department of Veterans Affairs (VA) 
Regional Office (RO) that continued the rating of 30 percent for 
the Veteran's right shoulder disability.  In January 2009 the 
case was remanded for additional development.     

The appeal is again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

Initially, the Board finds that its January 2009 remand 
instructions were complied with as the Veteran was provided with 
VCAA compliant notice and afforded a contemporaneous VA 
examination.  

The Veteran's original claims file appears to be lost.  See 
August 2009 VA E-mails.  Therefore, VA has a heightened duty to 
assist the Veteran in developing his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search 
for alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, and 
carefully consider the benefit- of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).

Under 38 C.F.R. § 3.158(a), where pertinent evidence 
requested in connection with a claim for VA benefits is 
not received within a year of the request, the claim is to 
be considered abandoned. 

Pursuant to the Board's January 2009 remand instructions, the RO 
sent the Veteran a letter (in January 2009) requesting that he 
provide treatment records for his right shoulder disability 
(especially since May 2005).  In February 2010 the Veteran 
provided a surgical report (dated August 2009) noting that he 
underwent right shoulder arthroscopy (decompression and 
debridement) performed by K.K., M.D.  Subsequently, in May 2010 
the appeals management center (AMC) noted that complete treatment 
records related to the surgery were not of record and should be 
secured.  In September 2010 the AMC sent the Veteran a VA Form 
21-4142 release form to facilitate retrieval of the treatment 
records from K.K., M.D.  To date the Veteran has not responded by 
furnishing either the treatment records or the completed release.  

The Board notes that in a claim for increase complete records of 
treatment for the disability at issue for the entire appeal 
period (i.e., since one year prior to the filing of a claim for 
increase are pertinent (and critical, perhaps dispositive) 
evidence.  The Veteran did not respond to the RO's request for a 
release for private treatment records.  These records may be 
critical and would likely contain pertinent information regarding 
entitlement to an increased rating, including under 38 C.F.R. 
§ 4.30.  

Application of the governing regulation in the circumstances of 
this case would mandate dismissal of the appeal under 38 C.F.R. 
§ 3.158(a).  However, the record does not show that the Veteran 
has been advised of the provisions of 38 C.F.R. § 3.158(a), and 
decisions by the U.S. Court of Appeals for Veterans Claims 
(Court) have suggested that application of 38 C.F.R. § 3.158(a) 
without the Veteran being apprised of its provisions is a due 
process violation.  

Notably, the Veteran was examined pursuant to the Board's remand 
request.  However, if outstanding records of treatment present, 
or suggest, that the disability picture of the Veteran's right 
shoulder disability is at variance with what is shown by the 
current record, another examination may be necessary.  

The Board is aware that the case was previously remanded, and 
that the instant remand will result in further delay of a final 
determination in this matter.  It is the Veteran's lack of 
cooperation that is responsible for the delay.

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to identify 
the providers of any and all evaluation 
and/or treatment he received for his right 
shoulder disability.  He should provide a 
chronological listing with names and 
locations of all providers, as well as any 
releases necessary for VA to secure 
records of private treatment/evaluations.  
The RO must secure for association with 
the claims file the complete clinical 
records from all sources identified (to 
specifically include records pertaining to 
his August 2009 surgery with K.K., M.D., 
including follow-up reports, and any post-
op/rehabilitation or therapy records).  If 
any provider does not respond to the RO's 
request, the Veteran should be so 
notified, and advised that ultimately it 
is his responsibility to ensure that the 
records are received.  

2.	After the development sought above is 
completed (or if a year has passed 
without the Veteran's response to the RO's 
request for identifying information and 
releases), the RO should arrange for any 
further development suggested by the 
results of that sought above, then re-
adjudicate the claim (applying 38 C.F.R. 
§ 3.158 if indicated).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


